Exhibit 10.13
SUBORDINATED PROMISSORY NOTE
 

$9,754,465   Philadelphia, Pennsylvania
April 18, 2008

     FOR VALUE RECEIVED, TRM Corporation, an Oregon corporation (“Maker”),
promises to pay to Douglas Falcone (“Payee”), in lawful money of the United
States of America, the principal sum of Nine Million Seven Hundred Fifty Four
Thousand Four Hundred Sixty Five dollars ($9,754,465), together with interest in
arrears on the unpaid principal balance at an annual rate equal to thirteen
percent (13%), in the manner provided below. Interest shall be calculated on the
basis of a year of 365 or 366 days, as applicable, and charged for the actual
number of days elapsed.
     This Note has been executed and delivered pursuant to and in accordance
with the terms and conditions of the Stock Purchase Agreement, dated April 18,
2008 , by and between Maker and Payee (the “Agreement”) and is subject to the
terms and conditions of the Agreement, which are, by this reference,
incorporated herein and made a part hereof. Capitalized terms used in this Note
without definition shall have the respective meanings set forth in the
Agreement.
1. PAYMENTS
1.1 PRINCIPAL AND INTEREST
The principal amount of this Note, together with accrued but unpaid interest and
all other amounts payable under this Note shall be due and payable on April 18,
2015 (the “Maturity Date”). Interest on the unpaid principal balance of this
Note shall be due and payable quarterly in arrears 50 days following the end of
each quarter, commencing with July 1, 2008.
1.2 MANNER OF PAYMENT
All payments of principal and interest on this Note shall be made by wire
transfer of immediately available funds to an account designated by Payee in
writing. If any payment of principal or interest on this Note is due on a day
that is not a Business Day, such payment shall be due on the next succeeding
Business Day, and such extension of time shall be taken into account in
calculating the amount of interest payable under this Note. “Business Day” means
any day other than a Saturday, Sunday or legal holiday in the State of New
Jersey.
1.3 SUBORDINATION
Payee hereby agrees that until the amounts owed pursuant to the Securities
Purchase Agreement dated as of April 18, 2008 (the “Lampe II Facility”) among,
inter alia, Maker, the purchasers named therein and Lampe Conway & Co., LLC, as
administrative agent and collateral agent (in such capacities (“Agent”), have
been indefeasibly paid in full in cash, and notwithstanding anything to the
contrary in this Note or any other agreement related hereto (other than
Section 7.5 of the Purchase Agreement), all rights of payment or enforcement in
favor of Payee under this Note and all other obligations of Maker to Payee under
this Note, shall in all respects be, and effective immediately

 



--------------------------------------------------------------------------------



 



hereby are, subject, subordinate, and junior, in right of payment and
enforcement, to the prior indefeasible payment of the Lampe II Facility in full
in cash; provided, however, that so long as no default or event of default under
the Lampe II Facility has occurred and is continuing, Payee may receive payments
from Maker in accordance with this Note. In the event of any payment or
distribution of assets of any kind or character, whether in cash, property, or
securities, upon the dissolution, winding up, or total or partial liquidation or
reorganization, readjustment, arrangement, or similar proceeding relating to
Maker or its subsidiaries, or any of their property, whether voluntary or
involuntary, or in bankruptcy, insolvency, receivership, arrangement, or similar
proceedings or upon an assignment for the benefit of creditors, or upon any
other marshaling or composition of the assets and liabilities of Maker or its
subsidiaries, or otherwise (such events, collectively, the “Insolvency Events”):
(i) all amounts owing on account of the Lampe II Facility shall first be
indefeasibly paid in full in cash before any payment or distribution on account
of Payee may be received by or on behalf of Payee; and (ii) to the extent
permitted by applicable law, any payment or other distribution on account of
Payee to which it would be entitled but for the provisions hereof, shall be paid
or delivered by the trustee in bankruptcy, receiver, assignee for the benefit of
creditors, or other liquidating agent making such payment or distribution
directly to the Agent under the Lampe II Facility, for application to the
payment of the Lampe II Facility in accordance with clause (i), after giving
effect to any concurrent payment or distribution or provision therefor to the
Agent under the Lampe II Facility, in respect of such Lampe II Facility;
provided, however, that so long as no default or event of default under the
Lampe II Facility has occurred and is continuing under the Lampe II Facility,
Payee may receive payments from Maker in accordance with this Note.
Notwithstanding anything in this Note or any other agreement related hereto to
the contrary, until the Lampe II Facility is indefeasibly repaid in full in
cash, if a default or event of default has occurred and is continuing
thereunder, (y) Maker shall not make, and Payee agrees not to accept or receive,
directly or indirectly, any payment (whether of principal or interest) or other
distribution on account of Payee, and (z) Payee further agrees that the failure
to pay when otherwise due any amount that would be payable to Payee but for this
Section, shall not, in and of itself, constitute a default of Maker’s under this
Note.
1.4 OPTIONAL PREPAYMENT
Maker may, without premium or penalty, at any time and from time to time, but
subject to Section 1.3, prepay all or any portion of the outstanding principal
balance due under this Note, provided that each such prepayment is accompanied
by accrued interest on the amount of principal prepaid calculated to the date of
such prepayment.
1.5 MANDATORY PREPAYMENT
In the event of a Change of Control, but subject to Section 1.3, Maker shall pay
Payee the outstanding principal and interest due on this Note. “Change of
Control” shall mean:
(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Maker and its subsidiaries taken as a whole, to any “person” (as that term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”));

 



--------------------------------------------------------------------------------



 



(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “Person” (as that term
is defined in Rule 13d-3 under the Exchange Act), becomes the “Beneficial Owner”
(as that term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than 35% of the voting stock of Maker; or
(c) Maker consolidates or merges with or into another Person or any Person
consolidates or merges with or into Maker, in either case under this clause (c),
in one transaction or a series of related transactions in which immediately
after the consummation thereof Beneficial Owners (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of voting stock representing in the
aggregate a majority of the total voting power of the voting stock of Maker
immediately prior to such consummation are not Beneficial Owners, directly or
indirectly, of voting stock representing a majority of the total voting power of
the voting stock of Maker or the surviving or transferee Person immediately
following such consummation.
2. DEFAULTS
2.1 EVENTS OF DEFAULT
The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder (“Event of Default”):
(a) If Maker shall fail to pay when due any payment of principal or interest on
this Note and such failure continues for fifteen (15) days after Payee notifies
Maker thereof in writing.
(b) If, pursuant to or within the meaning of the United States Bankruptcy Code
or any other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), Maker shall (i) commence a voluntary case or proceeding;
(ii) consent to the entry of an order for relief against it in an involuntary
case; (iii) consent to the appointment of a trustee, receiver, assignee,
liquidator or similar official; (iv) make an assignment for the benefit of its
creditors; or (v) admit in writing its inability to pay its debts as they become
due.
(c) If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker’s properties; (iii) orders the liquidation
of Maker, and in each case the order or decree is not dismissed within 60 days
or (iv) if Maker makes an assignment for the benefit of creditors.
2.2 NOTICE BY MAKER
Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default.
2.3 REMEDIES
Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, exercise
any and all rights and remedies available to it under applicable law, including,
without limitation, the right to collect from Maker all sums due under this
Note. Maker shall pay all reasonable costs and expenses incurred by or on behalf
of Payee in connection with Payee’s exercise of any or all of its rights and
remedies under this Note, including, without limitation, reasonable attorneys’
fees.

 



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
3.1 WAIVER
The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest. Maker also hereby waives trial by jury in any
judicial proceeding brought by either party with respect to this Note.
3.2 NOTICES
Any notice required or permitted to be given hereunder shall be given in
accordance with Section 10.3 of the Agreement.
3.3 SEVERABILITY
If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
3.4 SECURITY INTEREST
This Note may be secured in the future by a pledge of 100% of the Capital Stock
in accordance with a separate Pledge, Security and Escrow Agreement of even date
herewith.
3.5 GOVERNING LAW
This Note will be governed by and construed under the laws of the State of New
Jersey without regard to conflicts-of-laws principles that would require the
application of any other law.
3.6 PARTIES IN INTEREST
This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and

 



--------------------------------------------------------------------------------



 



inure to the benefit of Payee and its successors and assigns.
3.7 SECTION HEADINGS; CONSTRUCTION
The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to “Section” or
“Sections” refer to the corresponding Section or Sections of this Note unless
otherwise specified. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words “hereof” and “hereunder” and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof,
the words “including” or “includes” do limit the preceding words or terms and
the word “or” is used in the inclusive sense.
[SIGNATURE APPEARS ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Note has been executed by the parties hereto as of the
date first stated above.

            TRM CORPORATION
      By:   /s/ Richard Stern         Name:   Richard Stern        Title:  
President & Chief Executive Officer        For the purposes of Section 1.3 only:
      /s/ Douglas Falcone       Douglas Falcone           

 